DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 17, 18, 44, 45,132-137, and 147-164 are pending in the instant application. Claims 1-3, 17, 18, 44, 45, 148, 149, and 151-155 are rejected. Claims 4-7, 132-137, 147, 150, and 156-164 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on April 5, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
	It is noted that the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-7, 17, 18, 44, 45,132-137, and 147-164 has been searched and examined in its entirety). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 17, 149, 153, and 154 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganguly et al. (Med Chem Res (2013) 22:3350-3363).
Ganguly et al. discloses the compound 13 (see Table 1 on page 3356) which anticipates a compound of the instant claims wherein n is 1; one R7 is H and the other is methyl; R1 is –C(=O)N(Ra)2 wherein one Ra is H and the other is unsubstituted aryl; R2, R6 and R4 are H; and R3 and R5 are methyl. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 17, 18, 44, 45, 148, and 151-155 are rejected under 35 U.S.C. 103 as being unpatentable over Alegaon et al. (Med Chem Res (2014) 23:987-994).
Alegaon et al. discloses (Z)-2-(5-arylidine-2,4-dioxothiazolidin-3yl)acetic acid derivatives, such as the compound 3g, and the in vitro antimicrobial activity of these compounds was measured (see Table 1 on page 989). The compound 3g corresponds to a compound of the instant claims wherein n is 1; both R7s are H; R1 is –C(=O)ORa wherein Ra is H; R2 and R6 are H; R4 is -ORa wherein Ra is H; and R3 and R5 are Br.
The compound 3g disclosed in the reference has a Br for R5 whereas the compounds of the instant claims comprise F, Cl or I for R5.  
However, different halogens (e.g. bromine versus chlorine) are considered obvious variants because they are both located in the same seventh group of the periodic system and, thus, have similar properties. Ex parte Wiseman, 98 USPQ 277 (1953).
Therefore, it would have obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to modify the compound disclosed in the reference (i.e., to replace Br with F, Cl or I) and to arrive at a compound of the instant claims with a reasonable expectation of success. The motivation would have been to make additional compounds for the quoted purpose. Thus, a prima facie case of obviousness has been established. 

Claim Objections
	Claims 4-7, 132-137, 147, 150, and 156-164 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626